EXAMINER'S AMENDMENT/EXAMINER’S COMMENT/REASONS FOR ALLOWANCE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Terryence Chapman on July 14, 2021.

The application has been amended as follows: 

Claims

Please amend the claims as follows:

 (Currently Amended)  An electrochemical cell comprising:
a fuel electrode;
an air electrode containing a perovskite type oxide as a main component, the perovskite type oxide being represented by a general formula ABO3 where A and B represent cation sites, La and Sr are contained at the A site, and at least one of Co, Fe and Mn is contained at the B site; and

the air electrode includes a first portion containing the perovskite type oxide and a second portion containing the perovskite type oxide, the first portion being located on the most upstream side in a flow direction of an oxidant gas that flows through a surface of the air electrode, the second portion being located on the most downstream side in the flow direction, and
a first ratio of a La concentration to a Sr concentration of said perovskite type oxide detected at the first portion through Auger electron spectroscopy is from 1.1 – 1.3 times a second ratio of a La concentration to a Sr concentration of said perovskite type oxide detected at the second portion through Auger electron spectroscopy, such that the perovskite type oxide contained in the first portion is different from the perovskite type oxide contained in the second portion.

 (Canceled).
 (Canceled).  

EXAMINER’S COMMENT
Claim Rejections - 35 USC § 112
The rejection of claims 1-3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on April 16, 2021.

Allowable Subject Matter
Claim 1 is allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, Ohmori et al. (US 2013/0244132), teaches all of the limitations of claim 1 with the exception of:
a first ratio of a La concentration to a Sr concentration of said perovskite type oxide detected at the first portion through Auger electron spectroscopy is from 1.1 – 1.3 times a second ratio of a La concentration to a Sr concentration of said perovskite type oxide detected at the second portion through Auger electron spectroscopy, such that the perovskite type oxide contained in the first portion is different from the perovskite type oxide contained in the second portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724